       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 1 of 31



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 ENVIRONMENTAL DEFENSE FUND;
 MONTANA ENVIRONMENTAL                                      4:21-cv-03-BMM
 INFORMATION CENTER; and CITIZENS
 FOR CLEAN ENERGY,
                                                                  ORDER
                     Plaintiffs,

       vs.

 U.S. ENVIRONMENTAL PROTECTION
 AGENCY; and ANDREW R. WHEELER,
 in his official capacity as Administrator of
 the U.S. Environmental Protection
 Agency,

                    Defendants.




                                   INTRODUCTION

      Environmental Defense Fund (“EDF”), Montana Environmental Information

Center (“MEIC”), and Citizens for Clean Energy (“CCE”) (collectively,

“Plaintiffs”) brought this action against the U.S. Environmental Protection Agency

(“EPA”) and Andrew R. Wheeler in his official capacity as Administrator of EPA

(“Federal Defendants”) to challenge an EPA rulemaking. (Doc. 1). Plaintiffs allege

two counts: that the final rule itself was unlawful; and that EPA’s decision to make

the final rule effective on publication was unlawful. (Doc. 1 at 10–13).
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 2 of 31



      Plaintiffs filed a Motion to Expedite their Motion for Partial Summary

Judgment. (Doc. 7). Plaintiffs also filed concurrently a Motion for Partial

Summary Judgment centered on the effective date count. (Doc. 8). Plaintiffs seek

an order declaring unlawful and setting aside EPA’s decision to make the final rule

effective immediately and declaring that the final rule should remain ineffective

until 30 days from its publication date. (Doc. 8 at 1–2; Doc. 9 at 3–4).

      Plaintiffs proposed an expedited briefing schedule for their summary

judgment motion. (Doc. 7 at 3). Federal Defendants disagreed with the justification

for expedited resolution, but asserted they would “nevertheless agree with the

briefing schedule set forth” in Plaintiffs’ motion. (Doc. 16 at 1). The Court granted

the Motion to Expedite. (Doc. 18). The Motion for Partial Summary Judgment

proves fully briefed and ripe. (Docs. 8, 9, 24, 27).

                                  BACKGROUND

                                Factual Background

      President Richard Nixon established EPA in 1970 “to make a coordinated

attack on the pollutants which debase the air we breathe, the water we drink, and

the land that grows our food.” Reorganization Plan No. 3 of 1970 (July 9, 1970).

William D. Ruckelshaus, the first EPA Administrator, further elaborated that EPA

has a “broad responsibility for research, standard-setting, monitoring and

enforcement with regard to five environmental hazards: air and water pollution,


                                              2
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 3 of 31



solid waste disposal, radiation, and pesticides.” EPA’s First Administrator on

Establishment of EPA, Press Release (Dec. 16, 1970).

      EPA’s mission remains “to protect human health and the environment.” EPA

achieves that mission through the implementation of these core environmental

laws: the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401–7671q; the Clean Water Act

(“CWA”), 33 U.S.C. §§ 1251–1387; the Safe Drinking Water Act (“SDWA”), 42

U.S.C. §§ 300f–300j-26; the Toxic Substances Control Act (“TSCA”), 15 U.S.C.

§§ 2601–2697; the Emergency Planning and Community Right-to-Know Act

(“EPCRA”), 42 U.S.C. §§ 11001–11050; and the Federal Insecticide, Fungicide,

and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136–136y, among others.

      EPA implements these substantive environmental statutes by establishing

quantitative limits and standards to protect public health and the environment.

Congress directed EPA through those statutes to use the “latest,” “generally

accepted,” and “best available” science to inform the agency’s decisions. For one

example, the CAA requires EPA to establish science-based standards to control air

pollution to protect public health and welfare. See 42 U.S.C. § 7401(b)(1); Am.

Lung Ass’n v. Envtl. Prot. Agency, No. 19-1140, 2021 WL 162579, at *25–*26

(D.C. Cir. Jan. 19, 2021) (describing the purpose and history of the CAA).

       EPA sets air pollution standards known as air quality criteria that must

“accurately reflect the latest scientific knowledge.” 42 U.S.C. § 7408(a)(2). EPA

                                             3
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 4 of 31



must consider “all identifiable effects [of air pollutants] on public health and

welfare” and “include information” on certain science-based factors “to the extent

practicable” when it establishes air quality criteria. Id. EPA must then use these

criteria to adopt National Ambient Air Quality Standards (“NAAQS”) at levels

requisite to protect public health with an adequate margin of safety. See id. §

7409(b). The CAA further requires EPA to evaluate health risks and effects of

hazardous air pollutants (“HAPs”) and to set emission standards to reduce such

risks using science-based considerations. See id. § 7412. As part of the residual

risk requirements, EPA also must investigate and report on “the actual health

effects with respect to persons living in the vicinity of sources,” and “any available

epidemiological or other health studies” regarding the effects of HAPs. Id. §

7412(f)(1)(C).

      EPA relies on a wide range of scientific research to implement its standards

and rules. Such research includes epidemiological studies that use dose-response

data to link exposure to a pollutant, contaminant, or substance to a public health or

environmental harm. Some of these epidemiological studies—particularly studies

that examine small populations or populations with unique health challenges—use

data that includes confidential medical or other personally identifiable information.

Such information could be used to identify study participants. Federal law

generally prohibits public disclosure of these data to protect the privacy of those

                                              4
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 5 of 31



who participated in those studies. See, e.g., Health Insurance Portability and

Accountability Act (“HIPAA”) Privacy Rules, 45 C.F.R. Parts 160 and 164,

Subparts A & E (establishing safeguards to protect the privacy of personal health

information, and setting limits and conditions on the uses and disclosures that may

be made of such information without patient authorization); 21st Century Cures

Act, 42 U.S.C. § 241 (requiring government agencies to provide a certificate of

confidentiality to protect the privacy of individuals participating in certain

research); Privacy Act of 1974, 5 U.S.C. § 552a (precluding disclosure of

personally identifiable information or records by government agencies except in

very limited enumerated circumstances).

      As a result, public health researchers frequently make confidential the data

that underlies their findings. The scientific community has developed

methodologies, such as peer review, to validate the result of studies even when the

underlying data remains unavailable publicly. See Jeremy Berg, Philip Campbell,

Veronique Kiermer, Natasha Raikhel & Deborah Sweet, Joint Statement on EPA

Proposed Rule and Public Availability of Data, Nature (Apr. 30, 2018). EPA long

has relied on these proven review mechanisms to ensure that the public health

studies that underly regulatory decisions prove scientifically valid. The D.C.

Circuit previously upheld a challenge to EPA’s practice of relying on studies with

confidential underlying data. See Am. Trucking Ass’ns, Inc. v. EPA, 283 F.3d 355,

                                              5
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 6 of 31



372 (D.C. Cir. 2002). The D.C. Circuit concluded, in part, that “requiring agencies

to obtain and publicize the data underlying all studies on which they rely” would

be “impractical and unnecessary.” Id.

                                  EPA Rulemaking

      On April 30, 2018, EPA proposed a rule to “enhanc[e] the transparency and

validity of the scientific information relied upon by EPA” in its regulatory

decision-making. Strengthening Transparency in Regulatory Science, 83 Fed. Reg.

18,768, 18,768–69 (Apr. 30, 2018) (“First Proposed Rule”). The First Proposed

Rule would require EPA to ensure that dose response data and models underlying

“pivotal regulatory science” were publicly available for validation and analysis.

See id at 18,770. EPA defined “pivotal regulatory science” as “studies, models, and

analyses that drive the magnitude of the benefit-cost calculation, the level of a

standard, or point of departure from which a reference value is calculated.” Id.

      EPA sought to “change agency culture and practices regarding data access”

by “exercis[ing] its discretionary authority to establish a policy that would preclude

it from using [non-public] data in future regulatory actions.” Id. at 18,769 n.3. To

that end, EPA’s First Proposed Rule would preclude the use of scientific studies

when making regulatory decisions on the basis that the underlying data were not

publicly available. The First Proposed Rule included a provision that would permit




                                              6
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 7 of 31



the EPA Administrator to “exempt significant regulatory decisions” from the rule,

but it failed to provide a standard to apply that exemption. Id. at 18,772.

      EPA proposed to promulgate the First Proposed Rule “under the authority of

the statutes it administers.” Id. at 18,768 (citing CAA, 42 U.S.C. §§ 7403, 7601(a);

CWA, 33 U.S.C. §§ 1254, 1361; SDWA, 42 U.S.C. §§ 300j-1, 300j-9(a)(1);

Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6912(a)(1),

6979; Comprehensive Environmental Response, Compensation, and Liability Act

(“CERCLA”), 42 U.S.C. §§ 9616, 9660; EPCRA, 42 U.S.C. § 11048; FIFRA, 7

U.S.C. §§ 136r(a), 136w; and TSCA, 15 U.S.C. § 2609).

      EPA extended the comment period for the First Proposed Rule on May 25,

2018. See 83 Fed. Reg. 24,255, 24,256 (May 25, 2018). EPA also expanded its

claim of authority to promulgate the First Proposed Rule to include the Federal

Housekeeping Statute “in addition to the authorities” previously listed. Id. The

Federal Housekeeping Statute provides “[t]he head of an Executive department or

military department” with authority to “prescribe regulations for the government of

his [or her] department, the conduct of its employees, the distribution and

performance of its business, and the custody, use, and preservation of its records,

papers, and property.” 5 U.S.C. § 301; see also Chrysler Corp. v. Brown, 441 U.S.

281, 310 (1979) (describing the statute as “simply a grant of authority to the

agency to regulate its own affairs”).

                                              7
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 8 of 31



      On March 18, 2020, EPA issued a Supplemental Notice of Proposed

Rulemaking “to clarify, modify and supplement certain provisions” in the First

Proposed Rule. 85 Fed. Reg. 15,396, 15,398 (Mar. 18, 2020) (“Second Proposed

Rule”). The Second Proposed Rule expanded the initial proposal in two ways. The

Second Proposed Rule would apply to all “data and models, not only dose-

response data and dose-response models.” Id. at 15,398. EPA also sought to apply

the rule’s constraints to “influential scientific information,” rather than only to

“significant regulatory decisions.” Id. The Second Proposed Rule still provided an

avenue for the EPA Administrator to grant exemptions from the rule when

compliance would be “impracticable,” but failed to provide further guidance

regarding what would qualify as impracticable. Id. at 15,406.

      EPA narrowed the statutory justification for the Second Proposed Rule. EPA

no longer “propose[d] to interpret provisions of a particular statute or statutes that

it administers.” Id. at 15,398. EPA suggested instead that it retained authority to

promulgate the rule from the Federal Housekeeping Statute. Id.

      The First Proposed Rule and the Second Proposed Rule together drew

significant criticism from inside and outside the federal government. The two rules

together received nearly one million public comments. Leading scientists at the

National Academies of Sciences, Engineering, and Medicine cautioned that the

First Proposed Rule “pose[d] a threat to the credibility of regulatory science.”

                                              8
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 9 of 31



Letter from Marcia McNutt, President, Nat’l Acad. of Sciences, C.D. Mote, Jr.,

President, Nat’l Acad. of Eng. & Victor J. Dzau, President, Nat’l Acad. of Med., to

Andrew Wheeler, Acting Administrator, EPA (July 16, 2018). EPA’s own Science

Advisory Board (“SAB”) submitted comments critical of the Second Proposed

Rule. SAB asserted that “[t]here is minimal justification provided in the Proposed

Rule for why existing procedures and norms utilized across the U.S. scientific

community, including the federal government, are inadequate.” Science Advisory

Board Consideration of the Scientific and Technical Basis of EPA’s Proposed Rule

Titled “Strengthening Transparency in Regulatory Science” at 17 (Apr. 24, 2020).

SAB concluded that “[s]uch a proposal is inconsistent with the scientific method

that requires all credible data be used to understand an issue and to allow

systematic review to evaluate past research.” Id. at 9.

      On January 6, 2021, nearly two and a half years after EPA published the

First Proposed Rule, EPA published its final rule in the Federal Register.

Strengthening Transparency in Pivotal Science Underlying Significant Regulatory

Actions and Influential Scientific Information, 86 Fed. Reg. 469 (Jan. 6, 2021)

(“Final Rule”). The Final Rule provides that “when promulgating significant

regulatory actions or developing influential scientific information, [EPA] will

determine which studies constitute pivotal science and give greater consideration

to those studies determined to be pivotal science for which the underlying dose-

                                             9
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 10 of 31



response data are available in a manner sufficient for independent validation.” Id.

at 470. EPA limited the Final Rule to apply only to dose-response data rather than

all underlying data. Id. at 474–75. The Final Rule defines “pivotal science” as

those studies “that are integral to characterizing dose-response relationships” and

that “drive the requirements or quantitative analyses of EPA significant regulatory

actions or influential scientific information.” Id. at 480.

      The Final Rule provides two ways that EPA still may consider pivotal

science when underlying data was not made public due to technological

infeasibility or privacy. Id. at 477. In the first, EPA “shall” give that research

“lesser consideration.” Id. In the second, the EPA Administrator may grant a

regulation a case-by-case exemption from the Final Rule’s application. See id. The

Final Rule limited the EPA Administrator’s discretion to grant exemptions for a

limited set of reasons with a written justification. See id. The Final Rule further

provides that when conflicts arise between it and the requirements of

environmental statutes and regulations, the Final Rule limitations “will yield and

the statutes and regulations will be controlling.” Id. at 470.

      EPA did not provide guidelines or procedures for how it would implement

the Final Rule. For example, EPA did not provide a process for how the agency

will undertake the following activities: identify and deal with any conflicts with

existing laws; designate key studies as pivotal science; document the availability of

                                              10
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 11 of 31



dose-response data; and request and process an EPA Administrator exemption. See

id. at 471 (noting plans to issue such guidance in the future).

      EPA promulgated the Final Rule in reliance on authority derived from the

Federal Housekeeping Statute. Id. EPA characterized the Final Rule as a

procedural rule because it “pertains to the internal practices of the EPA.” Id.

Although acknowledging that EPA is “not one of the ‘Executive departments’

referred to” in the Federal Housekeeping Statute, EPA argued that it gained

housekeeping authority through Section 301 of the Reorganization Plan No. 3 of

1970. Id. (citing Reorganization Plan No. 3 of 1970, 84 Stat. 2086 (July 9, 1970)).

      EPA declared the Final Rule effective upon publication in the Federal

Register on January 6, 2021. Id. at 472. EPA provided two justifications for the

Final Rule’s immediate effect. First, that the Final Rule governs internal EPA

procedure, and, therefore, stands exempt from the general 30-day notice

requirement of the Administrative Procedure Act (“APA”). Id. (citing 5 U.S.C. §§

553(d)(2)). Second, that EPA found “good cause” to make the Final Rule effective

immediately “because immediate implementation . . . is crucial for ensuring

confidence in EPA decision-making.” Id. (citing 5 U.S.C. § 553(d)(3)).

                                   Legal Standard

      A court should grant summary judgment where the movant demonstrates

that no genuine dispute exists “as to any material fact” and the movant is “entitled


                                             11
        Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 12 of 31



 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment remains

 appropriate for resolving a challenge to a federal action when review will be based

 primarily on the administrative record. Pit River Tribe v. U.S. Forest Serv., 469

 F.3d 768, 778 (9th Cir. 2006). Under the APA, a reviewing court “shall . . . hold

 unlawful and set aside” agency action that is “arbitrary, capricious, an abuse of

 discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

                                      ANALYSIS

I.   Article III Standing

        Plaintiffs must establish that they possess standing to invoke the Court’s

 jurisdiction. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 559–60 (1992). Standing

 represents an “indispensable part of [a] plaintiff’s case.” Id. at 561. The

 “irreducible constitutional minimum of standing” contains three elements: injury-

 in-fact, causation, and redressability. Id. at 560; see also Summers v. Earth Island

 Inst., 555 U.S. 488, 493 (2009). “The party invoking federal jurisdiction bears the

 burden of establishing these elements.” Lujan, 504 U.S. at 561.

        Plaintiffs argue that they fulfill the standing requirement based on both

 organizational and representational standing theories. (Doc. 9 at 28). An

 organization wields organizational standing if the challenged action frustrates its

 goals and requires it to expend resources it would have spent in other ways. See

 Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936,


                                              12
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 13 of 31



943 (9th Cir. 2011). An organization wields representational standing and may sue

on behalf of its members if “(a) its members would otherwise have standing to sue

in their own right; (b) the interests it seeks to protect are germane to the

organization’s purpose; and (c) neither the claim asserted nor the relief requested

requires the participation of individual members in the lawsuit.” Oklevueha Native

Am. Church of Haw., Inc. v. Holder, 676 F.3d 829, 839 (9th Cir. 2012) (quoting

Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977)). Federal

Defendants assert that Plaintiffs failed to identify a legally cognizable injury

traceable to EPA’s decision to issue the Final Rule. (Doc. 24 at 13).

          Injury-in-Fact

      To demonstrate injury-in-fact, a plaintiff must show that it suffered “an

invasion of a legally protected interest” that is “concrete and particularized” and

“actual or imminent, not conjectural or hypothetical.” Spokeo, Inc. v. Robins, ___

U.S. ___, ___, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at 560). In a

procedural standing case, a plaintiff must show that the procedures at issue are

designed to protect some “threatened concrete interest” to prove an injury-in-fact.

WildEarth Guardians v. U.S. Dep’t of Agric., 795 F.3d 1148, 1154 (9th Cir. 2015).

                 Procedural Injury-in-Fact

      Plaintiffs have demonstrated a procedural injury-in-fact. To establish a

procedural injury-in-fact, a plaintiff “must demonstrate (1) that [it] has a


                                              13
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 14 of 31



procedural right that, if exercised, could have protected [its] concrete interests, (2)

that the procedures in question are designed to protect those concrete interests, and

(3) that the challenged action’s threat to the plaintiff’s concrete interests is

reasonably probable.” California v. Azar, 911 F.3d 558, 570 (9th Cir. 2018).

      The APA grants Plaintiffs and their members a procedural right to petition to

postpone the Final Rule’s effective date. Section 705 authorizes an agency to

postpone a rule “pending judicial review” as “justice requires.” 5 U.S.C. § 705.

This process provides a petitioner with immediate relief from a regulation while

the courts consider the merits of a legal challenge. The Section 705 process

contains a crucial caveat: a rule that is already in effect cannot be “postponed.”

Clean Air Council v. Pruitt, 862 F.3d 1, 9 (D.C. Cir. 2017); Nat. Res. Def. Council

v. Nat’l Highway Traffic Safety Admin., 894 F.3d 95, 113 (2d Cir. 2018). Plaintiffs

allege that EPA unlawfully made the Final Rule effective on publication. EPA’s

decision to make the Final Rule immediately effective cut off Plaintiffs’ ability to

seek postponement under Section 705 as Plaintiffs would have been entitled to do

under proper circumstances.

      Federal Defendants respond that Plaintiffs “have not lost the opportunity to

petition” EPA because other petition avenues remain available under the APA.

(Doc. 24 at 16–17). Federal Defendants point to Section 553(e), which gives any

“interested person the right to petition for the issuance, amendment, or repeal of a

                                               14
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 15 of 31



rule.” 5 U.S.C. § 553(e). That argument ignores the distinctions, however, between

the different petition remedies Congress made available through the APA. Section

705 can provide a petitioner immediate and preemptive relief from a pending

regulation. Id. § 705. Section 705 stands available only to those petitioners who are

seeking judicial redress. Id. Section 705 uniquely forces the agency to consider

whether the ends of justice require the agency to delay the effect of a pending rule.

Id. In comparison, Section 553(e) requires a petitioner to seek rule amendment

pursuant to notice-and-comment rulemaking—a process that would take months to

complete. See Riverbend Farms, Inc. v. Madigan, 958 F.2d 1479, 1484 (9th Cir.

1992). Petitioners would remain subject to the regulation in the interim. Plaintiffs

and their members retain the unique procedural right to petition EPA to postpone

the Final Rule’s effective date under Section 705.

      It proves likely that Plaintiffs could have protected their concrete interests if

they had been able to use the Section 705 process. “Elections have policy

consequences.” Organized Village of Kake v. U.S. Dep’t of Agric., 795 F.3d 956,

968 (9th Cir. 2015) (en banc); see also Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 59 (1983) (Rehnquist, J., concurring)

(“A change in administration brought about by the people casting their votes is a

perfectly reasonable basis for an executive agency’s reappraisal of the costs and

benefits of its programs and regulations.”). The new administration has identified

                                             15
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 16 of 31



the Final Rule as a priority for immediate review. See Protecting Public Health and

the Environment and Restoring Science to Tackle the Climate Crisis, Executive

Order 13,990, Sec. 2(a)(iv) (Jan. 20, 2021). At least “some possibility” exists that

Plaintiffs could have vindicated their concrete interests through a petition

submitted under Section 705. Massachusetts v. EPA, 549 U.S. 497, 518 (2007)

(requiring “some possibility” that an agency would consider a petition).

      Section 705 was designed to protect Plaintiffs’ concrete interests. The

Section 705 procedure to delay the implementation of a pending rule directly

implicates the APA’s standard 30-day notice requirement for a substantive rule.

The “primary purpose” of the 30-day notice requirement serves “to permit petitions

for reconsideration and to afford persons affected a reasonable time to prepare for

the effective date of a rule or rules or to take other action which the issuance may

prompt.” Nance v. EPA, 645 F.2d 701, 708–09 (9th Cir. 1981). Such actions

include a petition for the agency to delayed implementation under Section 705.

      A delay provides immediate, if temporary, relief from a pending rule while a

petitioner seeks judicial redress. The APA allows an agency to postpone a rule

“pending judicial review” as “justice requires.” 5 U.S.C. § 705. Plaintiffs filed the

above-captioned challenge to the Final Rule. Plaintiffs stand in the position

contemplated by Section 705 and could have petitioned EPA to consider

postponement after the agency engages in an “impartial look at the balance struck

                                             16
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 17 of 31



between the two sides of the scale, as the iconic statue of the blindfolded goddess

of justice holding the scales aloft depicts.” State v. United States Bureau of Land

Mgmt., 277 F. Supp. 3d 1106, 1122 (N.D. Cal. 2017).

      The Final Rule and its immediate effect present a reasonably probable threat

to Plaintiffs’ concrete financial and professional interests as organizations and

through their members. For example, Plaintiffs argue that the Final Rule will harm

member-scientists’ financial interests because it forces those member-scientists to

adapt and restructure current applications for grant funding from the National

Institutes of Health (“NIH”). (Doc. 9 at 32–36; Doc. 27 at 15–17) (citing Sarnat

Decl. ¶¶ 7, 9–13; J. Lewis Decl. ¶¶ 3, 21, 23, 25–26; Balmes Decl. ¶¶ 15–19).

Plaintiffs identify specific scientists and specific grants, including grants with

deadlines in February 2021. (Doc. 9 at 32–36; Doc. 27 at 15–17). Plaintiffs further

argue that the Final Rule threatens those same scientists’ professional interests in

pursuing their intended research agendas, working with underserved communities,

and informing policymaking by publishing research that will be accorded full

weight. (Doc. 9 at 36–38; Doc. 27 at 15–17).

      Federal Defendants respond that any alleged threat to Plaintiffs’ concrete

interests rely on “speculative assumptions,” represent “self-inflicted harms,” and

are “purely voluntary” in nature. (Doc. 24 at 18, 20–21). Plaintiffs’ concerns need

not be certain to claim standing. They must be reasonably probable. California v.

                                              17
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 18 of 31



Azar, 911 F.3d at 570. Plaintiffs meet that burden. Plaintiffs identified specific

member-scientists who rely on dose-response data that cannot be made available

for independent verification. (Doc. 27 at 16) (citing Sarnat Decl. ¶¶ 7, 9–11; J.

Lewis Decl. ¶¶ 21, 23, 25; Balmes Decl. ¶ 16.). Plaintiffs’ member-scientists raised

reasonable concerns that the NIH will afford their grant proposals less weight due

to the potential limited application of their research on regulatory design. See id. A

former NIH official corroborated those concerns in a declaration. See id. (citing

Birnbaum Decl. ¶ 13) (noting in her experience that research that is “unlikely or

unable to be used to inform EPA decisionmaking” or will receive “limited weight

in that decisionmaking” is “unlikely” to be funded). It seems “reasonably

probable” that the Final Rule threatens Plaintiffs’ identified concrete and non-

speculative interests. California v. Azar, 911 F.3d at 570.

                Substantive Injury-in-Fact

      Plaintiffs have also demonstrated a substantive injury-in-fact. To estabish a

substantive injury-in-fact, a plaintiff must show that they suffered “an invasion of a

legally protected interest” that is “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Spokeo, ___ U.S. at ___, 136 S. Ct. at

1548 (quoting Lujan, 504 U.S. at 560). As described supra, Plaintiffs adequately

have alleged that their member-scientists will face immediate financial expenses to

conform their research agendas with the Final Rule. (Doc. 9 at 32–36; Doc. 27 at


                                             18
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 19 of 31



15–17) (citing Sarnat Decl. ¶¶ 7, 9–13; J. Lewis Decl. ¶¶ 3, 21, 23, 25–26; Balmes

Decl. ¶¶ 15–19). Expenses include those required to review and revise grant

application materials, redesign studies, and adjust rounds of cohort recruitment to

identify new study participants or provide new disclosures to existing study

participants. (Doc. 9 at 32–36; Doc. 27 at 15–20) (citing Sarnat Decl. ¶¶ 7, 9–13; J.

Lewis Decl. ¶¶ 3, 21, 23, 25–26; Balmes Decl. ¶¶ 15–19). Such expenses represent

actual and immediate consequences for those member-scientists who are facing an

impending deadline or who are actively conducting research.

          Causal Connection and Redressability

      To establish a causal connection, a plaintiff must establish a “more than

attenuated” line of causation between the challenged action and the alleged harm.

Maya v. Centex Corp., 658 F.3d 1060, 1070 (9th Cir. 2011). Once a plaintiff has

established a procedural injury-in-fact, it must demonstrate “only that [it has] a

procedural right that, if exercised, could protect [its] concrete interests.” W.

Watersheds Project, 632 F.3d at 485. A plaintiff does not have to provide “proof

that an officer would have acted differently in the ‘counterfactual world’ where he

was properly authorized.” Collins v. Mnuchin, 938 F.3d 553, 586 (5th Cir. 2019),

cert. granted, __ S. Ct. __ (U.S. July 9, 2020) (No. 19-563).

      Plaintiffs meet the requirements of causality and redressability. EPA’s

decision to make the Final Rule effective immediately directly is traceable to


                                              19
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 20 of 31



Plaintiffs’ loss of their procedural right to petition for delayed implementation

under the APA. A rule that is already in effect cannot be “postponed.” Clean Air

Council, 862 F.3d at 9; Nat. Res. Def. Council, 894 F.3d at 113. EPA’s decision to

make the Final Rule effective immediately cut off Plaintiffs’ procedural right under

Section 705. The Final Rule’s immediate effect causes immediate harm to

Plaintiffs and their member-scientists who must review and revise grant

application materials, redesign studies, and adjust rounds of cohort recruitment to

identify new study participants or provide new disclosures to existing study

participants. (Doc. 9 at 32–36; Doc. 27 at 15–20) (citing Sarnat Decl. ¶¶ 7, 9–13; J.

Lewis Decl. ¶¶ 3, 21, 23, 25–26; Balmes Decl. ¶¶ 15–19).

      The Court remains convinced that it can redress failure to follow proper

procedure through a combination of equitable and legal remedies available to

correct statutory violations. The Court can remedy the deprivation of a procedural

right simply by enforcing the APA’s 30-day notice requirement. There is at least

“some possibility” exists that the new administration would consider Plaintiffs’

petition and protect Plaintiffs’ concrete interests. See Massachusetts, 549 U.S. at

518. It is “likely, as opposed to merely speculative” that the relief sought would

resolve Plaintiffs’ injury-in-fact. Lujan 504 U.S. at 561 (internal quotation marks

omitted).




                                             20
        Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 21 of 31



        Plaintiffs have satisfied the injury-in-fact, causation, and redressability

  requirements of standing. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

  (TOC), Inc., 528 U.S. 167, 180–81 (2000).

II.   EPA’s Rulemaking

        The APA generally requires a 30-day delay after publication of a final

  substantive rule before the rule can become effective. See 5 U.S.C. § 553(d). The

  30-day notice requirement protects “principles of fundamental fairness which

  require that all affected persons be afforded a reasonable time to prepare for the

  effective date” of a new rule “or to take other action which the issuance may

  prompt.” United States v. Gavrilovic, 551 F.2d 1099, 1104–05 (8th Cir. 1977).

  Congress established limited exceptions to the 30-day notice requirement. Rules of

  “agency organization, procedure, or practice” are explicitly exempt from the

  requirement. 5 U.S.C. § 553(b)(3)(A). An agency also may exempt a rule from the

  requirement with a show of “good cause.” Id. § 553(d)(3).

        EPA provided two justifications for its decision to make the Final Rule

  immediately effective on publication. EPA first asserted that the Final Rule is a

  procedural rule, and, therefore, stands exempt from the 30-day notice requirement.

  Final Rule, 86 Fed. Reg. at 472 (citing 5 U.S.C. § 553(d)(2)). EPA next found that

  even if the delayed-effective date requirements applied to the Final Rule, there

  would be “good cause” to make the Final Rule immediately effective “because


                                               21
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 22 of 31



immediate implementation of the rule . . . is crucial for ensuring confidence in EPA

decision-making.” Id. (citing 5 U.S.C. § 553(d)(3)). The Court addresses each

justification in turn.

          The Final Rule is a Substantive Rule

       “[T]he central distinction among agency regulations found in the APA is that

between ‘substantive rules’ on the one hand and ‘interpretive rules, general

statements of policy, or rules of agency organization, procedure, or practice on the

other.’” Chrysler, 441 U.S. at 301 (quoting 5 U.S.C. §§ 553(b), (d)). A substantive

rule holds “binding” effect and retains the “force of law.” See id. at 302; see also

Bullock v. Internal Revenue Serv., 401 F. Supp. 3d 1144, 1155–57 (D. Mont.

2019). A procedural rule governs internal agency proceedings, and “extends to

‘technical regulation of the form of agency action and proceedings.’” S. Cal.

Edison Co. v. FERC, 770 F.2d 779, 783 (9th Cir. 1985) (quoting Pickus v. U.S. Bd

of Parole, 507 F.2d 1107, 1113 (D.C. Cir. 1974)).

       A procedural rule must govern and pertain to agency procedure. Agency

actions that go “beyond formality and substantially affect[] the rights of those over

whom the agency exercises authority” are not procedural rules. Pickus, 507 F.2d at

1113. Past examples of procedural rules remain illustrative: an agency freeze on

the processing of applications for radio broadcast stations, see Kessler v. FCC, 326

F.2d 673, 679-83 (D.C. Cir. 1963); an agency implementation of new processes to


                                             22
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 23 of 31



accelerate applications for abandoning railroad lines, see Commonwealth of

Pennsylvania v. United States, 361 F.Supp. 208, 220–21 (M.D. Pa. 1973), aff’d,

414 U.S. 1017 (1973); an agency process to file discrimination charges, see Hall v.

EEOC, 456 F.Supp. 695, 702 (N.D. Cal. 1978); and an agency directive specifying

that audits be performed by nonagency accountants, see Guardian Federal Savings

and Loan Ass’n v. Federal Savings and Loan Insurance Corp., 589 F.2d 658, 665

(D.C. Cir. 1978). These examples highlight that procedural rules provide the nuts-

and-bolts procedural guidelines that allow an agency to carry out its functions.

Congress exempted procedural rules from the 30-day notice requirement to “ensure

that agencies retain latitude in organizing their internal operations.” Batterton v.

Marshall, 648 F.2d 694, 708 (D.C. Cir. 1980).

      The Final Rule falls outside the realm of a procedural rule because it fails to

provide the agency with procedural direction. It is no mere “internal house-keeping

measure[].” Batterton, 648 F.2d at 702. The Final Rule instead makes a substantive

determination of how the agency should weigh particular scientific information in

future rulemakings. The Final Rule determines outcomes rather than process. The

Final Rule’s status becomes particularly clear when one examines what it is

missing—any kind of procedure. EPA itself noted in its rulemaking that it would

have to issue future guidance on how the rule operates procedurally. See Final

Rule, 86 Fed. Reg. at 471. Such procedures include how EPA would designate key

                                             23
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 24 of 31



studies as pivotal science, document the availability of dose-response data, identify

conflicts with statutes, and provide a process for the EPA Administrator to

consider exemptions. See id.

      In comparison, the Final Rule easily meets the core requirements for a

substantive rule. The “critical factor” a court must use to determine whether an

agency has promulgated a substantive rule remains “the extent to which the

challenged [rule] leaves the agency . . . free to exercise discretion to follow, or not

to follow, the [rule] in an individual case.” Colwell v. Dep’t of Health & Hum.

Servs., 558 F.3d 1112, 1124 (9th Cir. 2009) (quoting Mada–Luna v. Fitzpatrick,

813 F.2d 1006, 1013 (9th Cir. 1987)). A rule that “merely provides guidance to

agency officials in exercising their discretionary power while preserving their

flexibility and their opportunity to make individualized determination[s]” is

procedural. Id. But when a rule “narrowly limits administrative discretion or

establishes a binding norm,” it “effectively replaces agency discretion with a new

binding rule of substantial law.” Id. See also CropLife Am. v. EPA, 329 F.3d 876,

883 (D.C. Cir. 2003).

      EPA’s Final Rule represents a substantive rule because it narrowly limits the

agency’s discretion to consider certain scientific research when conducting future

rulemakings. EPA bound itself absolutely when it determined that the agency

“shall give greater consideration to pivotal science where the underlying dose-

                                              24
      Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 25 of 31



response data” are “available in a manner sufficient for independent validation.”

Final Rule, 86 Fed. Reg. at 492. EPA further bound itself to provide “lesser

consideration” to studies where the underlying dose-response data was not made

publicly available—but only where data was not made public due to technological

infeasibility or privacy. Id. EPA otherwise cannot consider studies where

underlying dose-response data was not publicly available unless the EPA

Administrator grants an exemption. See id. EPA took the additional step of limiting

EPA Administrator discretion to make such decisions. The EPA Administrator

only can grant exemptions on a case-by-case basis, for one of five enumerated

reasons, with a written explanation on the record. Id. at 493. With these substantive

limitations to discretion, it appears unsurprising that EPA did not consider its own

rule a procedural rule when it introduced the First Proposed Rule. See First

Proposed Rule, 83 Fed. Reg. at 18,772.

      Federal Defendants argue that the Final Rule provides discretion because it

“simply provides instruction to EPA employees on the relative weight it should

afford certain studies in certain rulemakings.” (Doc. 24 at 26). The Final Rule

employs, however, clear language of requirement. The Final Rule provides that the

EPA “shall” afford particular weight to particular scientific research. Final Rule,

86 Fed. Reg. at 492 (emphasis added). “Unlike the word ‘may,’ which implies

discretion, the word ‘shall’ usually connotes a requirement.” Kingdomware Techs.,

                                             25
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 26 of 31



Inc. v. United States, __ U.S. __, __, 136 S. Ct. 1969, 1977 (2016). And where a

rule, as here, is “couched in mandatory language, . . . a binding intent is strongly

evidenced.” Gen. Elec. Co. v. EPA, 290 F.3d 377, 383 (D.C. Cir. 2002).

      Two cases provide further support that the Final Rule represents a

substantive rule. In CropLife Am. v. EPA, the EPA issued a press release to

announce that it would no longer consider third-party human studies submitted for

consideration in rulemaking. See CropLife Am. v. EPA, 329 F.3d 876, 881 (D.C.

Cir. 2003). The D.C. Circuit concluded that such an announcement restricted

EPA’s discretion in “clear and unequivocal language” that reflected “an obvious

change in established agency practice.” Id. at 881. The same proves true in this

case. EPA sought to bind itself in future regulatory decisions through clear

language published in the Federal Register. EPA signaled a shift in agency

practice. The agency seeks to give less weight to studies it once considered fully.

      In Batterton v. Marshall, the U.S. Department of Labor sought to change its

methods for determining unemployment rates. Batterton, 648 F.2d at 706. The

D.C. Circuit reasoned that the Department’s rule was substantive because it

“conclusively determine[d] the unemployment statistics” on which the agency

could rely when it set unemployment rates. Id. The D.C. Circuit further elaborated

that the Department’s methodology left “no room for further exercise of




                                             26
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 27 of 31



administrative discretion” and that it was a “critical factor in an otherwise

inflexible statutory formula for allocating monies.” Id. at 705–06.

      Again, the same proves true in this case. EPA conclusively determined how

it will weigh certain scientific studies based on the availability of underlying

clinical data. EPA’s determination provides no room for discretion, and it is a

critical factor in an otherwise inflexible statutory formula for setting health-based

pollutant standards in statutes like the CAA. The Final Rule presents a substantive

rule because it limits agency discretion. Before the rule, EPA possessed discretion

to give equal—or unequal—weight to scientific research in developing new

regulations, regardless of whether a study’s underlying clinical data was available.

EPA now lacks that discretion.

          EPA Lacked “Good Cause” to Exempt the Final Rule from the 30-
          day Notice Requirement

      Congress provided other limited exceptions to the 30-day notice

requirement, including “for good cause found and published with the rule.” 5

U.S.C. § 553(d). Notice exceptions must be “narrowly construed and only

reluctantly countenanced.” Alcaraz v. Block, 746 F.2d 593, 612 (9th Cir. 1984).

Courts have limited “good cause” for setting aside notice to “emergency

situations,” and “examine closely proffered rationales justifying the elimination of

public procedures.” Am. Fed’n of Gov’t Emps., AFL-CIO v. Block, 655 F.2d 1153,

1157 n.6 (D.C. Cir. 1981); see also E. Bay Sanctuary Covenant v. Trump, 932 F.3d
                                             27
      Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 28 of 31



742, 777 (9th Cir. 2018) (“Because the good cause exception is essentially an

emergency procedure . . . it is narrowly construed and only reluctantly

countenanced.”).

      “Congress intended to impose upon an administrative agency the burden of

showing a public necessity for an early effective date,” and an agency therefore

“cannot arbitrarily find good cause.” Nw. Airlines, Inc. v. Goldschmidt, 645 F.2d

1309, 1320 n.16 (8th Cir. 1981). Courts generally require a showing that “delay

would do real harm to life, property, or public safety.” E. Bay Sanctuary Covenant,

932 F.3d at 777. EPA asserted in the Final Rule that it found good cause to exempt

the rule from the 30-day notice requirement because the rule’s “goals of ensuring

transparency and consistency” are “crucial for ensuring confidence in EPA

decision-making.” Final Rule, 86 Fed. Reg. at 472. Federal Defendants provide no

argument on this justification. (Doc. 24).

      EPA’s limited good cause justification falls short. EPA failed to demonstrate

how delayed implementation would cause real harm to life, property, or public

safety. EPA failed to describe the crisis of “confidence” it sought to address. EPA

failed to show a need for urgent implementation when it took more than two-and-

one-half years to finalize this regulation. See Valverde, 628 F.3d at 1166 (holding

an agency failed to show good cause when it “let seven months go by” before

promulgating a rule). “Good cause cannot arise as a result of the agency’s own

                                             28
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 29 of 31



delay.” Nat. Res. Def. Council, 894 F.3d at 114–15; see also W. Oil & Gas Ass’n v.

U.S. EPA, 633 F.2d 803, 812 & n.12 (9th Cir. 1980). “[O]therwise, an agency

unwilling to provide notice … could simply wait” until the last minute to “raise up

the ‘good cause’ banner and promulgate rules without following APA procedures.”

Nat. Res. Def. Council, 894 F.3d at 114–15. EPA lacked good cause to exempt the

Final Rule from the APA’s 30-day notice requirement.

          The Court’s Final Rule Analysis Raises Other Issues

      Plaintiffs make two allegations in their Complaint. Plaintiffs first allege that

EPA lacked the statutory authority to adopt procedural rules under the Federal

Housekeeping Statute. (Doc. 1 at 10–11). Plaintiffs further allege that the Final

Rule was a substantive rule that cannot be made effective immediately on

publication. See id. at 12–13. Plaintiffs filed a Motion for Partial Summary

Judgment on the second allegation only. (Doc. 8). Plaintiffs seek a declaration that

EPA’s decision to make the rule effective immediately was unlawful and a

declaration that the rule is ineffective until 30 days from the date of its publication

in the Federal Register. (Doc. 9 at 43). The Court will declare as much, but such a

declaration raises further legal questions beyond the scope of relief sought.

      EPA asserted that it promulgated the Final Rule pursuant to its federal

housekeeping authority derived from the Federal Housekeeping Statute. See Final

Rule, 86 Fed. Reg. at 471 (citing 5 U.S.C. § 301). The Federal Housekeeping


                                              29
       Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 30 of 31



Statute provides “a grant of authority to the agency to regulate its own affairs.”

Chrysler, 441 U.S. at 310. The statute authorizes procedural rules “as opposed to

“‘substantive rules.’” Id. at 309–10.

      The Court’s above determination that the Final Rule represented a

substantive rule rather than procedural rule casts into significant doubt whether

EPA retains any legal basis to promulgate the Final Rule. As Federal Defendants

concede in their Response, “if the Court . . . concludes that the Final Rule is a

substantive rule, then the rule would lack a legal basis because EPA promulgated

the rule pursuant to its housekeeping authority, which only permits the

promulgation of procedural rules.” (Doc. 24 at 31 n.4).

      Plaintiffs have not sought expedited relief on their first allegation that EPA

issued unlawfully the Final Rule. Plaintiffs have limited their request for expedited

relief only to EPA’s decision to exempt the Final Rule from the APA’s 30-day

notice requirement. In the interest of judicial prudence, the Court will limit its

Order to that issue alone.

                                   CONCLUSION

      Summary judgment proves appropriate where the movant demonstrates that

no genuine dispute exists “as to any material fact” and the movant is “entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). This case presents no material

facts in dispute. Plaintiffs have met their burden and are entitled to judgment as a


                                              30
      Case 4:21-cv-00003-BMM Document 36 Filed 01/27/21 Page 31 of 31



matter of law based on the administrative record before the Court. The Final Rule

was a substantive rule. EPA did not provide good cause to exempt the Final Rule

from the APA’s 30-day notice requirement. EPA’s decision to make the Final Rule

immediately effective on publication was “arbitrary, capricious” and “otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A).

                                     ORDER

            Accordingly, IT IS ORDERED that:

          Plaintiffs’ Motion for Partial Summary Judgement (Doc. 8) is

            GRANTED;

          The Court declares that EPA unlawfully made the Final Rule effective

            immediately on publication in the Federal Register, Strengthening

            Transparency in Pivotal Science Underlying Significant Regulatory

            Actions and Influential Scientific Information, 86 Fed. Reg. 469 (Jan.

            6, 2021); and

          The Court declares, therefore, that the Final Rule is ineffective until

            30 days from its January 6, 2021, date of publication in the Federal

            Register: February 5, 2021.

            Dated the 27th day of January, 2021.




                                            31
